COURT OF CHANCERY
                                     OF THE
                               STATE OF DELAWARE
KIM E. AYVAZIAN                                                          CHANCERY COURTHOUSE
MASTER IN CHANCERY                                                             34 The Circle
                                                                      GEORGETOWN, DELAWARE 19947
                                                                                   AND
                                                                     NEW CASTLE COUNTY COURTHOUSE
                                                                    500 NORTH KING STREET, SUITE 11400
                                                                     WILMINGTON, DELAWARE 19980-3734




                                                February 25, 2015



Kathleen A. Murphy, Esquire                     J. Jack Shrum, Esquire
Buchanan Ingersoll & Rooney, P.C.               Werb & Sullivan, P.A.
919 N. Market St., Ste 1500                     300 Delaware Avenue
Wilmington, DE 19801                            Wilmington, DE 19899

RE:      VFC Partners 20, LLC v. Friedman Properties Inc.
         Civil Action No. 9368-MA

Dear Counsel:

         Pending before me are exceptions filed by Defendant Friedman Properties,

Inc. to my draft report issued orally from the bench on August 15, 2014, following

oral argument on Plaintiff VCF Partners 20 LCC’s Motion for the Appointment of

Receiver Pendente Lite. In my draft report, I recommended the appointment of a

receiver because I concluded that the plaintiff had the contractual right to the

appointment of a receiver upon default. After reviewing the parties’ briefs, I am

vacating my draft report and recommending, in the interest of judicial economy,

that this matter be stayed until the resolution of the related foreclosure case that




                                       Page 1 of 2
was filed on January 2, 2014, in the Superior Court in and for New Castle County.1

The parties are referred to Rule 144 for the process of taking exception to a

Master’s Final Report.

                                               Respectfully,

                                               /s/ Kim E. Ayvazian

                                               Kim E. Ayvazian
                                               Master in Chancery

KEA/kekz




1
    See VFC Partners 20 LLC v. Friedman Properties, Inc., N14L-01-006 CLS.
                                      Page 2 of 2